Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The following is a non-final office action. Claims [1-11] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-11 recite a system (i.e. a concrete thing, consisting of parts, or of certain devices and combination of devices) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: Showing one or more individuals represented by pictorial or textual indicators, including (i) a candidate indicator representing a candidate visually mapped to a candidate sphere, (ii) a contact indicator representing a contact of the candidate that is an employee of the company visually mapped to a company sphere, if any, (iii) an external common contact 
The claims recite a mental process and a certain method of organizing human activity. Before computers, it would have been possible for a person to mentally create a map of an individual’s contacts, grouping the contacts into spheres or groups based on shared characteristics such as if they are a member of a company. As well as use the knowledge of an individual’s connections to determine individuals to request recommendations from for a possible job position. Examples of cases that the courts have identified as reciting a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Furthermore, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking connections of an individual). The claims are directed to managing personal behavior or relationships or interactions between people. Examples the courts have identified as managing personal interactions between people include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis) and  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1: A system for mapping a company employee network, comprising a processor configured to display on a web-based graphical interface. 


The dependent claims 2-11 further narrow the abstract idea recited in the independent claim 1 and are therefore are directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a company to seek out information regarding job candidates via online tools such as websites (see Specification [0001]). Additionally, it is well-understood, routine, and conventional to use a computer to organize information such as contact information into groups based on identifiers such as whether or not they are a member of a company and display a visual representation (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-11 further narrow the abstract idea recited in the independent claim 1 and are therefore directed towards the same abstract idea. 

Claims 2-5 and 8-11 are directed to further narrowing the abstract idea of generating a social graph depicting and organizing an individual’s contacts based on characteristics.
Claims 6-7 are directed to further narrowing the abstract idea of requesting a recommendation for an individual from their contacts.

Claims 2-11 do not recite any additional elements that were not previously discussed above.

Therefore, claims 1-11 are rejected under U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 2011/0276506) in view of Nie (US 2011/0283205).
Claim 1: Schmitt discloses a system for mapping a company employee network, comprising a processor configured to display on a web-based graphical interface (Paragraph [0080]) the company employee network showing one or more individuals represented by textual indicators, including (i) a candidate indicator representing a candidate visually mapped to a candidate sphere (Paragraph [0035]; [0039]; [0048-0049]; Fig. 2, each member may be associated with a network according to embodiments. For example, embodiments provide that a user may invite members to join his network. Embodiments provide that referral connections may be comprised of platform referrals related to “member 1” such as referrals made directly by “member 1.” In a non-limiting example provided in Fig. 2, member 1 refers candidate 1 for a position and in response candidate 1 becomes linked to member 1 as a referral made by member 1 within the platform. A system may include one or more modules such as a candidate module (candidate sphere). The candidate module may be configured to store one or more lists of potentials candidates, for example, members within a particular member’s network of contacts or other contacts as identified from other web sites). (ii) a contact indicator representing a contact of the candidate that is an employee of the company visually mapped to a company sphere, if any (Paragraph [0036-0037]; [0052] if a user registers using social networking credentials, the talent management platform may obtain available social network information, including the profile information of the user’s social network contacts. As such, certain embodiments are configured to interface the talent management platform with various other social (iii) An external common contact indicator representing an external common contact of the candidate visually mapped to a common contacts sphere, if any (Paragraph [0033]; [0036-0038]; [0052] as a non-limiting example, the member may access the interface and view a list of connections which may comprise platform network connections or external network connections. If a user registers using social networking credentials, the talent management platform may obtain available social network information, including the profile information of the user’s social network contacts. As such, certain embodiments are configured to interface the talent management platform with various other social networking websites to facilitate information retrieval such as contact lists, member characteristics, and organization characteristics. A talent management platform member may have a network consisting of connections, including, but not limited to, referral connections, member connections, and outside network connections. A contacts tab may be provided that displays a list of contacts both member network contacts within the system as well as member contacts as derived from one or more external networks, such as online social graphs). And (iv) each individual indicator being selectable by a user to provide a communication path between the user and each individual represented by each individual indicator (Paragraph [0032]; [0048]; embodiments provide for talent management platform interfaces that may be accessed from within the talent management platform interface. For example, a community based user interface may be available which integrates social network sites, communication modalities (e.g. email and instant message), as well as various other web 2.0 capabilities. The system may communicate via the communication module with one or more remote devices such as a member’s client device).
However, Schmitt does not disclose showing one or more individuals represented by pictorial or textual indicators; wherein the common contacts sphere is displayed adjacent to the company sphere; multiple visual connection paths there between the indicators representing the one or more individuals, wherein a relative proximity or distance between a given indicator representing a given individual of the one or more individuals and the candidate indicator within the web-based graphical interface corresponds to a relatively closer or distant relationship between the given individual and the candidate.
In the same field of endeavor of analyzing a user’s social graph information to determine the connections of an individual Nie teaches showing one or more individuals represented by pictorial or textual indicators (Paragraph [0020-0021]; [0035]; in one embodiment, the automated social networking graph mining and visualization technique automatically identifies social networking connections and provide a social networking graph in a 2D layout that allows a viewer to easily identify the connections between people or entities in the graph, as well as the strengths of these connections. In one embodiment, the technique creates a 2D Wherein the common contacts sphere is displayed adjacent to the company sphere (Paragraph [0034]; Figs. 4 and 5, a list of ranked social connections is input. A social graph’s owner is placed in the center of the 2D graph as a center vertex. Vertices representing names of people or other entities with social connections to the social graph’s owner are placed in different orbits (spheres) around the center vertex (orbits around the center vertex based on ranking). The shorter the orbit’s radius the stronger social connection to the owner. The vertices can then be clustered into different clusters according to the connectivity between the vertices. The vertices in the same cluster (e.g. those vertices that have more than one connection between them) are placed close to each other. The clusters of vertices are also placed so that clusters do not overlap. (The examiner notes that the broadest reasonable interpretation of a system that can place various spheres or groups of connections besides each other would include a 2D social graph mapping out various orbits and clusters based on different types and strengths of connections such as is seen in Fig. 4, where the different orbits could be defined as company contacts and common contacts)). Multiple visual connection paths there between the indicators representing the one or more individuals, wherein a relative proximity or distance between a given indicator representing a given individual of the one or more individuals and the candidate indicator within the web-based graphical interface corresponds to a relatively closer or distant relationship between the given individual and the candidate (Paragraph [0020-0021]; [0034]; Figs. 4 and 5, in one embodiment, the automated social networking graph mining and visualization technique automatically identifies social networking connections and provides a social networking graph that allows a viewer to easily identify the connections between people or entities in the graph, as well as the strengths of these connections. A list of ranked social connections is input. A social graph’s owner is placed in the center of the 2D graph as a center vertex. Vertices representing names of people or other entities with social connections to the social graph’s owner are placed in different orbits (spheres) around the center vertex (orbits around the center vertex based on ranking). The shorter the orbit’s radius the stronger social connection to the owner. The vertices can then be clustered into different clusters according to the connectivity between the vertices. The vertices in the same cluster (e.g. those vertices that have more than one connection between them) are placed close to each other. The clusters of vertices are also placed so that clusters do not overlap).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job position as taught by Schmitt (Schmitt [0026]) with the system of showing one or more individuals represented by pictorial or textual indicators; wherein the common contacts sphere is displayed adjacent to the company sphere; multiple visual connection paths there between the indicators representing the one or 
Claims 2: Modified Schmitt discloses the system of claim 1. Schmitt further discloses wherein the processor is configured to access one or more social networks of the candidate to access records of one or more contacts of the candidate (Paragraph [0036] according to embodiments, if a user registers using social networking credentials, the talent management platform may obtain available social network information, including the profile information of the user’s social network contacts). Use contacts of one or more employees of the company, and by comparing the records of the one or more contacts of the candidate with (1) a company directory of the one or more employees and (2) the contacts of the one or more employees, identify (i) any contact of the candidate that is an employee of the company to map to the company sphere and (ii) any external common contact, who is outside of the company, of the candidate that is a common contact between the candidate and an employee of the company to map to the common contacts sphere (Paragraph [0036-0038]; [0042-0043]; [0046-0049]; Figs. 2 and 3, a talent management platform member may have a network consisting of connections, including referral connections, member connections, and outside network 
Claim 7: Modified Schmitt discloses the system of claim 1. Schmitt further discloses wherein the processor is configured to automatically request one or more recommendations from the contact of the candidate that is an employee of the company or the external common contact of the candidate or both without requiring user intervention (Paragraph [0038]; [0046]; [0061-0063]; Fig. 6, automated suggesting may include, for example, comparing one or more metrics associated with a job position to one or more metrics associated with the “friends” profile in the member’s personal network. Thereafter, the member may make a referral. Embodiments provide for a recommendation engine configured to locate and recommend high quality candidates for positions or to recommend jobs to members. According to embodiments, the recommendation engine is configured to access social graphs associated with platform members and their connections, and to obtain information available from the social graphs. Embodiments, provide that the recommendation engine may analyze member networks and recommend potential candidates located therein for open positions. An 
Claim 8: Modified Schmitt discloses the system of claim 1. Schmitt further discloses wherein the processor is configured to access one or more social networks of one or more employees of the company (Paragraph [0028]; [0031-0033] in another embodiment, a member may register using credentials form a social networking service, including, but not limited to, LinkedIn or Facebook. Certain embodiments are configured to track a large amount of information regarding members. Such information may include, but is not limited to, social networking site information, including profile and connection information). 
Claim 9: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein the multiple visual connection paths comprise one or more lines between the indicators of the one or more individuals.
In the same field of endeavor of analyzing a user’s social graph information to determine the connections of an individual Nie teaches wherein the multiple visual connection paths comprise one or more lines between the indicators of the one or more individuals (Paragraph [0033]; Figs. 4 and 5, in this embodiment the social connections among people extracted from general web pages are represented in the form of a 2D graph with a set of vertices representing names and a set of edges representing social connections).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job 
Claim 10: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein a first individual indicator that falls within the company sphere is displayed closer to the candidate than a second individual indicator that falls outside the company sphere.
In the same field of endeavor of analyzing a user’s social graph information to determine the connections of an individual Nie teaches wherein a first individual indicator that falls within the company sphere is displayed closer to the candidate than a second individual indicator that falls outside the company sphere (Paragraph [0033-0034]; Figs. 4 and 5, in this embodiment the social connections among people extracted from general web pages are represented in the form of a 2D graph with a set of vertices representing names and a set of edges representing social connections. A list of ranked social connection is input. A social graph’s owner is placed in the center of the 2D graph. Vertices representing names of people or other entities with social connections to the social graph’s owner are placed in different orbits around the center vertex (orbits around the center vertex are based on ranking). The shorter the orbit’s radius the stronger the social connection between the vertex in the orbit and the center 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job position as taught by Schmitt (Schmitt [0026]) with the system of wherein a first individual indicator that falls within the company sphere is displayed closer to the candidate than a second individual indicator that falls outside the company sphere as taught by Nie (Nie [0033]). With the motivation of helping to visualize the connection of members of an organization and potential job candidates and determining the connections and strength of the connections between users (Nie [0005]).
Claim 11: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein the relative closeness of a relationship between the given individual and the candidate is determined based at least in part on a frequency that the given individual appears in multiple social networks of the candidate.
In the same field of endeavor of analyzing a user’s social graph information to determine the connections of an individual Nie teaches wherein the relative closeness of a relationship between the given individual and the candidate is determined based at least in part on a frequency that the given individual appears in multiple social networks of the candidate (Paragraph [0031-0034]; Figs. 4 and 5, in one embodiment of the social networking graph mining and visualization technique, the integration considers the frequency with which the 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job position as taught by Schmitt (Schmitt [0026]) with the system of wherein the relative closeness of a relationship between the given individual and the candidate is determined based at least in part on a frequency that the given individual appears in multiple social networks of the candidate as taught by Nie (Nie [0033]). With the motivation of helping to visualize the connection of members of an organization and potential job candidates and determining the connections and strength of the connections between users (Nie [0005]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 2011/0276506) in view of Nie (US 2011/0283205) further in view of Elman (US 8713000).
Claim 3: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein the processor is configured to highlight, on the graphical interface, a visual path among the multiple visual paths between the candidate indicator and a selected individual indicator.
In the same field of endeavor of determining the connection strength between a potential job candidate and an organization Elman teaches wherein the processor is configured to highlight, on the graphical interface, a visual path among the multiple visual paths between the candidate indicator and a selected individual indicator (Col. 7 ll. 54-65; Col. 15, ll. 14-20; Figs. 3 and 4, a connection is established by determining all the persons in the opportunity seeker’s social network who are currently members of the entity associated with the opportunity posting. For example, the opportunity seeker has four total connection paths to the opportunity posting through three different member (e.g. X, Y, and Z) of the organization posting. The social networking system may then respond with information about social network connection paths between the user and the offering individual and/or offering organization).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job 
Claim 4: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein the processor is configured to, upon receipt of user instructions, filter the company network to display one or more of the candidate sphere, company sphere, common contacts sphere, and the multiple visual connection paths.
In the same field of endeavor of determining the connection strength between a potential job candidate and an organization Elman teaches wherein the processor is configured to, upon receipt of user instructions, filter the company network to display one or more of the candidate sphere, company sphere, common contacts sphere, and the multiple visual connection paths (Col. 6, ll. 5-17; the search results may also be filtered according to the job seeker’s specification regarding the relationship between the job seeker and the job provider. For instance, the job seeker may opt to filter the search results to include only those job postings for which the job seeker has a connection to the job provider via the job seeker’s social network. For example, the job seeker may opt to only include search results where the job seeker is connected to people in 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job position as taught by Schmitt (Schmitt [0026]) with the system of wherein the processor is configured to, upon receipt of user instructions, filter the company network to display one or more of the candidate sphere, company sphere, common contacts sphere, and the multiple visual connection paths.as taught by Elman (Elman Col. 6, ll. 5-17). With the motivation of helping to determine the strength of the connection between members of an organization and potential job candidates and display the visual paths to members capable of providing recommendations for a potential job candidate (Elman Col. 4 ll. 7-24).
Claim 5: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein the processor is configured to, upon receipt of user instructions for a desired degree of separation, display the candidate indicator connected with a subset of the indicators of the one or more individuals that fall within the received degree of separation from the candidate.
In the same field of endeavor of determining the connection strength between a potential job candidate and an organization Elman teaches wherein the processor is configured to, upon receipt of user instructions for a desired degree of separation, display the candidate indicator connected with a subset of the indicators of the one or more individuals that fall within the received degree of separation from the candidate (Col. 8 ll. 35-59; a simple count of the number of people in the job seeker’s network who are or who have recently been employed in the job posting organization. This count may be executed by searching all individuals users of the underlying social networking system who are within a specified distance (e.g. within 4 degrees of separation) of the viewer and whose profiles list current or recent positions within the posting organization).
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job position as taught by Schmitt (Schmitt [0026]) with the system of wherein the processor is configured to, upon receipt of user instructions for a desired degree of separation, display the candidate indicator connected with a subset of the indicators of the one or more individuals that fall within the received degree of separation from the candidate as taught by Elman (Elman Col. 8 ll. 35-59). With the motivation of helping to determine the strength of the connection between members of an organization and potential job candidates and display the visual paths to members capable of providing recommendations for a potential job candidate (Elman Col. 4 ll. 7-24).
Claim 6: Modified Schmitt discloses the system of claim 1. However, Schmitt does not disclose wherein the communication path presents the user with an option of requesting a recommendation from the given individual.
In the same field of endeavor of determining the connection strength between a potential job candidate and an organization Elman teaches wherein the 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system mapping the social connections of a user and members of an organization to determine a potential job candidate for a job position as taught by Schmitt (Schmitt [0026]) with the system of wherein the communication path presents the user with an option of requesting a recommendation from the given individual as taught by Elman (Elman Col. 12 ll. 59- Col. 13 ll. 20). With the motivation of helping to determine the strength of the connection between members of an organization and potential job candidates and display the visual paths to members capable of providing recommendations for a potential job candidate (Elman Col. 4 ll. 7-24).
Therefore, Claims 1-11 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Arquie (US 6833850) Method for simplifying display of complex network connections through partial overlap of connections in displayed segments.
Marlow (US 2009/0177744) Identifying and employing social network relationships.
Ly (US 2007/0250585) Method of leveraging social networking with a messaging client.
Keltner (US 2010/0312713) Methods and systems for identifying career-related events and prospective career-related networking contacts via an internet-based platform.
Ho (US 2005/0283753) Alert triggers and event management in a relationship system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689